Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 30, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  133367                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 133367
                                                                   COA: 271342
                                                                   Wayne CC: 01-013694-01
  DEREK MIXON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 31, 2007
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 30, 2007                       _________________________________________
           s0723                                                              Clerk